782 So.2d 508 (2001)
Chester A. PALMER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-504.
District Court of Appeal of Florida, First District.
April 2, 2001.
Chester A. Palmer, pro se, appellant.
Robert A. Butterworth, Attorney General, Tallahassee, for appellee.
*509 PER CURIAM.
We dismiss this appeal as untimely, but do so without prejudice to appellant's right to seek a belated appeal pursuant to the procedure set forth in Florida Rule of Appellate Procedure 9.141(c).
MINER, WOLF and DAVIS, JJ., concur.